Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 23 December 2020 has been entered. Applicant’s remarks filed 23 December 2020 are acknowledged.
Claims 1-173, 175-185 and 187-268 are cancelled. Claims 269-280 have been added. Claims 174, 186 and 269-280 are pending and under examination.

Claim Rejections Withdrawn
The rejection of claims 174 and 186 under 35 U.S.C. 102(a)(1), as being anticipated by Cao (US 2015/0139909 A1, Pub. Date: May 21, 2015), is withdrawn in response to Applicant’s amendment of the claims to specify that an antagonistic TGF- antibody or antigen-binding fragment is administered to “a human patient suffering from Duchenne muscular dystrophy”, and to further specify that the antibody or antigen-binding fragment is conjugated to “a polyanionic peptide comprising a plurality of aspartate or glutamate residues”.
The rejection of claim 239 under 35 U.S.C. 103, as being unpatentable over Cao (US 2015/0139909 A1), is withdrawn in view that claim 239 has been cancelled.
The rejection of claims 174, 186 and 239 under 35 U.S.C. 103, as being unpatentable over Lee et al. (WO 2014/153435 A1, Int’l. Pub. Date: Sep. 25, 2014), in 
The provisional rejection of claims 174, 186 and 239 on the ground of nonstatutory double patenting as being unpatentable over claims 79, 82, 84 and 90 of co-pending Application No. 16/324,501 is withdrawn in response to Applicant’s amendment of the claims as above.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 174, 186 and new 269-280 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the genus of the antibodies or antigen-binding fragments thereof that bind TGF- as claimed. The basis of this rejection is set forth at p. 3-7 of previous Office Action mailed 06/24/2020.
Applicant argues that the claim element of “a TGF- antagonist antibody or antigen-binding fragment thereof” was known in the art as of the filing date and, thus, need not be described in detail in the specification. Applicant specifically points out  antibodies - namely the 1D11, GC1008, and LY2382770 antibodies - by way of references to prior publications. Applicant further argues that Amgen is not relevant to the instant claims; unlike Amgen, in which the claims at issue sought to cover a new class of antibodies as compositions, the instant claims are directed to methods that use a known class of antibodies for a new purpose. Applicant also argues that the instant claims are analogous to that of Ex parte Ambati (Appeal 2017-011580) and Ex parte Yu (Appeal 2018-005144), and that the claims drawn to new methods of using a known genus of antibodies do not require that the specification re-teaches this class of molecules in order to satisfy the written description requirement. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the previous Office Action, the specification does not provide adequate written description and evidence of possession of the antibodies or antigen-binding fragments thereof that bind TGF- as broadly claimed. With respect to Applicant’s arguments that the specification at page 21, lines 9-19, describes several examples of previously disclosed anti-TGF- antibodies - namely the 1D11, GC1008, and LY2382770 antibodies, however, these exemplary antibodies are not sufficient to represent the genus of the antibodies or antigen-binding fragments thereof encompassed by the claims. The portions of the specification pointed out by Applicant (at page 21, lines 9-19) recite: 
In some embodiments of the invention discussed above, the humanized antibody or antigen-binding fragment thereof is Eli Lilly’s monoclonal antibody TM1 (LY2382770). The M1 (LY2382770) antibody sequences are described in detail in, e.g., WO 2005/010049, the disclosure of which is incorporated herein by reference in its entirety.
In some embodiments of the invention discussed above, the antibody or antigen-binding fragment thereof is an optimized antibody or antigen-binding fragment thereof, such as an optimized variant of the 1D11, GC1008, PCT-0011, and/or TM1 (LY2382770) antibodies, described herein.

In some embodiments of the invention discussed above, the optimized antibody or antigen-binding fragment thereof is an affinity-matured antibody or antigen-binding fragment thereof, such as an affinity-matured variant of the 1D11, GC1008, PCT-0011, and/or TM1 (LY2382770) antibodies, described herein.
The specification provides four antibodies: 1D11, GC1008, PCT-0011, and LY2382770. Antibody 1D11 is an antibody that recognizes all three TGF- isoforms; GC1008 is a fully human antibody developed from 1D11; and PCT-0011 is a fusion of antibody GC1008 with the D10 bone-targeting moiety. Therefore, all three antibodies (1D11, GC1008, and PCT-0011) are related and share the same antigen-binding structure (or the six CDR sequences). The specification refers to a single prior publication, i.e., WO 2005/010049, for disclosure of the other monoclonal antibody TM1 (LY2382770). Clearly, these antibodies or antigen-binding fragments thereof provided in the specification are not sufficient to represent the broad genus of molecules encompassed by the instant claims. The specification at page 39, lines 9-13, provides the following definition:
“As used herein, the term “anti-TGF- antibody” refers to a protein or peptide-containing molecule that includes at least a portion of an immunoglobulin molecule, such as but not limited to at least one complementarity determining region (CDR) of a heavy or light chain or a ligand binding portion thereof, a heavy chain or light chain variable region, a heavy chain or light chain constant region, a framework region, or any portion thereof, that is capable of specifically binding to TGF-.

According to the specification, the anti-TGF- antibody refers to a protein or peptide-containing molecule that includes at least a portion of an immunoglobulin molecule, such as but not limited to at least one complementarity determining region (CDR) of a heavy or light chain or a ligand binding portion thereof. However, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy chain and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope. The antibodies or antigen-binding fragments as defined by Applicant, which include at least one complementarity determining region (CDR) of a heavy or light chain, were not known in the art as of the filing date. Therefore, contrary to Applicant’s arguments that the instant claims are directed to methods that use a known class of antibodies for a new purpose, the class of antibodies encompassed by the claims were not known as of the filing date. The instant claims are also not analogous to that of Ex parte Ambati (Appeal 2017-011580), and Ex parte Yu (Appeal 2018-005144). For example, in Ambati, the specification provides nine U.S. patents and PG-PUB documents for a representative number of the claimed antibodies. In contrast, the instant disclosure does not contain a written description that allows one skilled in the art to visualize or recognize the identity of the member of the genus.
For the foregoing reasons, the skilled artisan would not recognize that Applicant was in possession of the invention as claimed at the time the application was filed.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 174 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenroth et al. (BoneKEy Reports, 2012, Vol. 1, Article number 9), in view of Lee et al. (WO 2014/153435 A1, Int’l. Pub. Date: Sep. 25, 2014) (reference provided previously), and further in view of Quan et al. (US 2006/0263355 A1, Pub. Date: Nov. 23, 2006) (reference provided previously).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Morgenroth teaches that poor bone health is a significant problem for patients with Duchenne muscular dystrophy (DMD), and that deficiency of bone mineral density and increased incidence of bone fractures are well-recognized clinical components of the DMD phenotype (see abstract). Morgenroth teaches that an estimated 20–25% of boys with DMD will experience a long bone fracture and this risk increases with age and loss of ambulation (p. 4, col. 2, under section “Fractures in DMD”). Morgenroth teaches that studies of using bisphosphonate in DMD aimed at preventing or slowing deterioration or restoring bone health in the patients showed that “Over the 2-year follow-up no patient suffered a vertebral fracture and two patients had a long bone fracture. Whole-body BMD scores remained stable and total body and lumbar Z-scores improved in the younger children who had been taking deflazacort for a shorter time period.” (p. 8-9, under section “Therapeutic Approach to Bone Health in DMD”). 
Morgenroth teaches as set forth above. Morgenroth, however, does not teach improving the bone health in the DMD patients by using an antibody or antigen-binding fragment thereof that binds TGF-, wherein said antibody or antigen-binding fragment thereof is conjugated to a polvanionic peptide comprising a plurality of aspartate or glutamate residues.
Lee teaches an antibody or antigen-binding fragment thereof that specifically binds to all three of human TGF TGFand TGFa pan-specific antibody), wherein the antibody or antigen-binding fragment thereof can improve bone parameters, including bone volume density (BV/TV), total bone surface (BS), bone surface density (BS/BV), trabecular number (Tb.N), trabecular thickness (Tb.Th), trabecular spacing (Tb.Sp), and total volume (Dens TV) (p. 8, last two paragraphs). Lee teaches that the antibody or antigen-binding fragment thereof can inhibit bone resorption and promote bone deposition (p. 9, paragraphs 1-4). 
Quan teaches a method of targeting a therapeutic antibody to bone tissue for treating bone disorders by conjugating the antibody with a bone-targeting agent, such as poly-aspartic acid [0210]. Quan teaches that the bone-targeting moiety can be linked (i.e., by way of a linker) to the antibody through preparation of a fusion protein using recombinant techniques [0214].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the deficiency of bone  antibody targeted to bone tissue. One of ordinary skill in the art would have been motivated to do so, because Morgenroth teaches that deficiency of bone mineral density and increased incidence of bone fractures are significant problems for patients with DMD, and therapeutic approaches of these patients are aimed at preventing or slowing deterioration or restoring bone health, Lee further teaches a pan-specific TGFantibody or antigen-binding fragment thereof that can improve bone parameters, inhibit bone resorption, and promote bone deposition in a subject in need thereof, and Quan furthermore teaches targeting a therapeutic antibody to bone tissue by conjugating the antibody with a bone-targeting agent, such as poly-aspartic acid. Therefore, the combined teachings provide a reasonable expectation of success in improving bone health in the DMD patients.

Claims 269-271 and 275-277 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenroth et al., in view of Lee et al. (WO 2014/153435 A1) and Quan et al. (US 2006/0263355 A1), and further in view of Satchi-Fainaro et al. (US 2011/0085979 A1, Pub. Date: Apr. 14, 2011).
Morgenroth, Lee, and Quan teach as set forth above. These references, however, do not teach wherein the bone-targeting agent of poly-aspartic acid is Dn, wherein n is an integer from 1 to 25, or is 10.
Satchi-Fainaro teaches a bone-targeting moiety that binds to hydroxyapatite in bone, said bone-targeting moiety being an oligopeptide of aspartic acid which 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bone-targeting moiety taught by Satchi-Fainaro, e.g., an oligopeptide of 8 or 10 aspartic acid residues, to target the pan-specific TGF-antibody or antigen-binding fragment thereof taught by Lee to bone tissue for treating the DMD patients of Morgenroth. One of ordinary skill in the art would have been motivated to do so, because Morgenroth, Lee, and Quan teach and suggest a method of improving bone health (i.e., improving bone parameters, inhibiting bone resorption, and promoting bone deposition) in DMD patients by using a pan-specific TGF-antibody or antigen-binding fragment thereof conjugated to a bone targeting agent, such as poly-aspartic acid, and Satchi-Fainaro further teaches examples of poly-aspartic acid oligopeptides useful as a bone-targeting moiety, e.g., 8 or 10 aspartic acid residues. Therefore, the combined teachings provide a reasonable expectation of success in improving bone health in the DMD patients.

Claims 272-274 and 278-280 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenroth et al., in view of Lee et al. (WO 2014/153435 A1), Quan et al. (US 2006/0263355 A1), and Satchi-Fainaro et al. (US 2011/0085979 A1), and further in view of Shaw (US 2013/0136741, Pub. Date: May 30, 2013).
Morgenroth, Lee, Quan, and Satchi-Fainaro teach as set forth above. These references, however, do not teach using the linker which comprises the sequence of n, (GGGGS)n, wherein n is between 1-5, or GGGGSGGGGSGGGGSG for making the conjugate.
Shaw teaches that suitable linker sequences for making fusion proteins are known in the art and include glycine-serine polymers (including, for example, (GS)n, (GSGGS)n, (GGGGS)n and (GGGS)n, where n is an integer of at least one, e.g., one, two, three, or four), glycine-alanine polymers, alanine-serine polymers, and other flexible linkers [0023]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the linker sequences taught by Shaw for conjugating a pan-specific TGF-antibody or antigen-binding fragment to a bone targeting peptide, e.g., an oligopeptide of 8 or 10 aspartic acid residues. One of ordinary skill in the art would have been motivated to do so, because Morgenroth, Lee, Quan, and Satchi-Fainaro teach and suggest a method of improving bone health (i.e., improving bone parameters, inhibiting bone resorption, and promoting bone deposition) in DMD patients by using a pan-specific TGF-antibody or antigen-binding fragment thereof conjugated to a bone targeting agent, e.g., an oligopeptide of 8 or 10 aspartic acid residues, and Shaw further teaches the suitable linker sequences useful for making fusion proteins. Therefore, the combined teachings provide a reasonable expectation of success in improving bone health in the DMD patients.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 17, 2021